PER CURIAM.
We initially dismissed this appeal on the belief that it had been filed untimely. On appellant’s pro se motion, we agreed that the appeal was in fact timely, and reinstated it by order dated December 5, 1991.
Having considered appellant’s brief as well as defense counsel’s motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we grant the motion to withdraw, and affirm the sentence appealed.
AFFIRMED.
GLICKSTEIN, C.J., and WARNER and POLEN, JJ., concur.